Supplement Dated January 23, 2014 To The Statement of Additional Information Dated April 29, 2013 JNL® Series Trust Please note that all changes apply to your variable annuity product(s). Effective December 1, 2013, on pages 74-75, please add the following to the table under the heading “Disinterested Trustees”: Name, Address and (Age) Position(s) Held with Trust (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Trustee or Officer Disinterested Trustees Ellen Carnahan (58) 1 Corporate Way Lansing, MI 48951 Trustee 2 (12/2013 to present) Principal Occupation(s) During Past 5 Years: Principal, Machrie Enterprises LLC (07/07 to present) Other Directorships Held by Trustee During Past 5 Years: Director, Integrys Energy Group (12/2003 to present); Governance Committee Chair, Integrys Energy Group (2011 to present); Finance Committee Member, Integrys Energy Group (12/2003 to 2012); Audit Committee Member, Integrys Energy Group (12/2003 to present) John Gillespie (60) 1 Corporate Way Lansing, MI 48951 Trustee 2 (12/2013 to present) Principal Occupation(s) During Past 5 Years: Investor, Business Writer and Advisor (2006 to present); Entrepreneur-in-Residence, UCLA Office of Intellectual Property (2013 to present) Other Directorships Held by Trustee During Past 5 Years:None Edward Wood (57) 1 Corporate Way Lansing, MI 48951 Trustee 2 (12/2013 to present) Principal Occupation(s) During Past 5 Years: Chief Operating Officer, McDonnell Investment Management, LLC (08/2010 to present); Managing Director, Morgan Stanley Investment Management (06/2010 to 01/2011); President & Principal Executive Officer of the Van Kampen Funds, Van Kampen/Morgan Stanley (12/2008 to 05/2010; Chief Administrative Officer, Van Kampen Investments (01/2008 to 05/2010); Chief Operating Officer, Van Kampen Funds Inc. (01/2008 to 05/2010) Other Directorships Held by Trustee During Past 5 Years:None 2The interested and disinterested Trustees are elected to serve for an indefinite term. 3Beginning January 1, 2011, the Chairperson shall serve as Chairperson for no more than three consecutive years and may not be re-elected as Chairperson until at least one year has elapsed since the end of the Chairperson’s term. 5Trustee Engler’s tenure as Chairperson ended as of December 31, 2013.Trustee Crowley was elected as Chairperson effective January 1, 2014. Effective December 31, 2013, please delete all references to Dominic A. D’Annunzio and James B. Henry. Effective January 1, 2014, on pages 74-75, please delete the rows for William J. Crowley, Jr. and Michelle Engler and replace with the following to the table under the heading “Disinterested Trustees”: Name, Address and (Age) Position(s) Held with Trust (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Trustee or Officer Disinterested Trustees William J. Crowley, Jr. (68) 1 Corporate Way Lansing, MI 48951 Chair of the Board 3 (01/2014 to present)5 Trustee 2, 5 (01/2007 to present) Principal Occupation(s) During Past 5 Years: Board Member of various corporate boards (see below) (2002 to present) Other Directorships Held by Trustee During Past 5 Years: Director of Alpha Natural Resources (07/2009 to present); Director of Foundation Coal Holdings, Inc. (from 12/2004 until 07/2009 when the company was acquired); Director of Provident Bankshares Corporation (from 05/2003 until 05/2009 when the company was acquired) Michelle Engler (55) 1 Corporate Way Lansing, MI 48951 Chair of the Board 3 (01/2011 to 12/2013)5 Trustee 2 (12/2003 to present) Principal Occupation(s) During Past 5 Years: Attorney (1983 to present) Other Directorships Held by Trustee During Past 5 Years: Director of Federal Home Loan Mortgage Corporation (2001 to 9/2008) 2The interested and disinterested Trustees are elected to serve for an indefinite term. 3Beginning January 1, 2011, the Chairperson shall serve as Chairperson for no more than three consecutive years and may not be re-elected as Chairperson until at least one year has elapsed since the end of the Chairperson’s term. 5Trustee Engler’s tenure as Chairperson ended as of December 31, 2013.Trustee Crowley was elected as Chairperson effective January 1, 2014. Effective January 1, 2014, on page 80 please delete the first paragraph in the section entitled “Trustee Compensation” in its entirety and replace it with the following: The Trustee who is an “interested person” receives no compensation from the Trust.Effective January 1, 2014, each disinterested Trustee is paid by the Funds an annual retainer of $165,000, as well as a fee of $10,000 for each meeting of the Board attended.The Chairman of the Board of Trustees receives an additional annual retainer of $55,000.The Chair of the Audit Committee receives an additional annual retainer of $15,000 for his services in that capacity.The members of the Audit Committee, including the Chair, receive $2,500 for each in-person or telephonic Audit Committee meeting attended.The Chair of the Governance Committee receives an additional annual retainer of $15,000 for his services in that capacity.The members of the Governance Committee, including the Chair, receive $2,500 for each in-person or telephonic Governance Committee meeting. The Chair of each Investment Committee receives an additional annual retainer of $5,000 for his or her services in that capacity.If a Trustee participates in a Board meeting by telephone, the Trustee will receive half of the meeting fee. Effective November 19, 2013, on page 143, please delete the table for the JNL/M&G Global Basics Fund in the section entitled “Other Accounts Managed by the Portfolio Manager and Potential Conflicts of Interest” and replace it with the following: The following table reflects information as of September 30, 2013: JNL/M&G Global Basics Fund Randeep Somel Number Of Accounts Total Assets ($Mil) other registered investment companies: 1 other pooled investment vehicles: 2 other accounts: 0 $0 Effective November 19, 2013, on page 144, please delete the table entitled “Security Ownership of Portfolio Manager(s) for the JNL/M&G Global Basics Fund” in its entirety and replace it with the following: Security Ownership of Portfolio Manager for the JNL/M&G Global Basics Fund Security Ownership of Portfolio Managers Randeep Somel None X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 Effective January 10, 2014, on page 160, please delete the tables for the JNL/PPM America Mid Cap Value Fund, JNL/PPM America Small Cap Value Fund, and JNL/PPM America Value Equity Fund in the section entitled “Other Accounts Managed by the Portfolio Manager and Potential Conflicts of Interest” and replace it with the following: The following tables reflect information as of December 31, 2013: JNL/PPM America Mid Cap Value Fund PPM Equity Team: Richard Brody, Michael P. MacKinnon, Kevin McCloskey, Jeffrey Moran, Naveen Bobba Number Of Accounts Total Assets registered investment companies: 3 other pooled investment vehicles: 5 other accounts: 8 JNL/PPM America Small Cap Value Fund PPM Equity Team: Richard Brody, Michael P. MacKinnon, Kevin McCloskey, Jeffrey Moran, Naveen Bobba Number Of Accounts Total Assets registered investment companies: 3 other pooled investment vehicles: 5 other accounts: 8 JNL/PPM America Value Equity Fund PPM Equity Team: Richard Brody, Michael P. MacKinnon, Kevin McCloskey, Jeffrey Moran, Naveen Bobba Number Of Accounts Total Assets registered investment companies: 3 other pooled investment vehicles: 5 other accounts: 8 Effective January 10, 2014, on page 162, please delete the table entitled “Security Ownership of Portfolio Managers for the JNL/PPM America Mid Cap Value Fund, JNL/PPM America Small Cap Value Fund, and JNL/PPM America Value Equity Fund” in its entirety and replace it with the following: Security Ownership of Portfolio Managers for the JNL/PPM America Mid Cap Value Fund, JNL/PPM America Small Cap Value Fund, and JNL/PPM America Value Equity Fund Security Ownership of Portfolio Managers Richard Brody Kevin McCloskey Michael P. MacKinnon Jeffrey Moran Naveen Bobba None X X X X X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 Effective January 16, 2014, on page 169, please delete the table for the JNL/T. Rowe Price Established Growth Fund in the section entitled “Other Accounts Managed by the Portfolio Manager and Potential Conflicts of Interest” and replace it with the following: The following table reflects information as of December 31, 2013: JNL/T. Rowe Price Established Growth Fund Joseph B. Fath Number of Accounts Total Assets* (in millions) registered investment companies: 0 $0 other pooled investment vehicles: 0 $0 other accounts: 0 $0 *Please note the information above does not include any of the funds for which T. Rowe Price serves as Sub-Adviser for Jackson.The Portfolio Managers named above did not manage any accounts for which advisory fees are based on performance.Total assets are based on T. Rowe Price internal records as of December 31, 2013. Effective January 16, 2014, on page 170, please delete the table entitled “Security Ownership of Portfolio Managers for the JNL/T. Rowe Price Established Growth Fund” in its entirety and replace it with the following: Securities Ownership of Portfolio Manager for the JNL/T. Rowe Price Established Growth Fund Security Ownership of Portfolio Managers Joseph B. Fath None X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 This Supplement is dated January 23, 2014. (To be used with V3180 04/13 and V3180PROXY 04/13.) CMX12414 01/14
